Citation Nr: 9920950	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-18 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
November 1987.  

This appeal arises from a June 1993 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a total disability 
rating based upon individual unemployability (TDIU).  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected disabilities prevent him from 
pursuing substantially gainful employment.  

A review of the record reveals that the veteran underwent a 
VA examination in October 1996 for low back pain.  The 
examiner stated that the veteran's low back pain may be 
related to his gait abnormality.  In a July 1997, examination 
report, the VA examiner stated that it was his opinion that 
the majority of the veteran's difficulties were in the lumbar 
region and that should be explored further.  The veteran's 
representative indicated that these two statements raise the 
possibility of entitlement to service connection for a low 
back disability, secondary to the veteran's service-connected 
bilateral plantar fasciitis.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  When a 
veteran contends that his service-connected disability had 
caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet.App. 134 (1994).  Since the 
October 1996 VA examiner attributes the veteran's low back 
pain to his gait abnormality, there is a well-grounded 
secondary service connection claim.  

Additionally, the veteran testified in September 1996 at a 
personal hearing before a hearing officer at the RO.  During 
that hearing, he maintained that he had been evaluated by VA 
vocational rehabilitation services, the State of Pennsylvania 
vocational rehabilitation services and the state of 
Pennsylvania employment services, all which he claims found 
him unemployable.  The vocational evaluation report from 
Hiram G. Andrews Center is associated with the claims folder.  
However, the State of Pennsylvania vocational rehabilitation 
records and employment office records, and the VA vocational 
rehabilitation folder are not associated with the claims 
folder.  These records would be helpful to the instant claim 
in determining whether the veteran is employable.  

Further, the veteran testified that he is seen at the VA 
medical center (VAMC) in Coatesville, every other month for 
his service-connected disability of the feet.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examinations and available 
medical records which are relevant to the veteran's appeal.  
The duty to assist is neither optional nor discretionary.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  The Court has 
held in Green v. Derwinski, 1 Vet.App. 121 (1991), that the 
statutory duty to assist includes providing an examination 
which takes into account the records of prior medical 
treatment.  

In a May 1997 rating, the RO denied increased ratings for the 
veteran's service-connected right plantar fasciitis and left 
plantar fasciitis.  The veteran filed a notice of 
disagreement later that month, but it was not accepted by the 
RO.  Rather, a physical examination was rescheduled for the 
veteran.  The RO must issue a (supplemental) statement of the 
case on these issues.

Since the veteran states he is treated by VA every two 
months, the VA and state vocational rehabilitation records 
need to be obtained, the state employment services records 
should be obtained and a determination as to secondary 
service connection for the veteran's lumbar spine needs to be 
made, additional assistance is required.  The veteran's 
representative has also requested that this case be remanded 
for further development of the evidence.  Accordingly, this 
case is remanded to the RO for the following action:

1.  The RO should secure the necessary 
release of information from the veteran 
and attempt to obtain any records 
relating to vocational rehabilitation and 
employment services provided by the State 
of Pennsylvania.  After receipt of these 
records, they should be associated with 
the claims folder.  

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate those records with the 
veteran's claims folder.

3. The RO should obtain and associate 
with the veteran's claims file copies of 
all VA treatment records from 1997 to the 
present pertaining to treatment or 
evaluation he received for his service-
connected bilateral foot condition.  

4. The RO should then schedule the 
veteran for VA neurology and orthopedic 
examinations for purposes of assessing 
the current severity of his service-
connected bilateral foot disability and 
the etiology of any lumbosacral spine 
disorder.  All indicated studies, to 
include range of motion testing in all 
directions (in degrees), X-ray 
examination and any other tests deemed 
necessary by the examiners, should be 
performed.  The veteran's claims file and 
a copy of this entire remand is to be 
made available to the examining 
physicians for review in connection with 
the examinations of the veteran so that 
the physicians may review pertinent 
aspects of the veteran's medical history.  
The orthopedic examiner should be asked 
to determine whether the bilateral foot 
disability exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excessive 
fatigability or incoordination.  The 
orthopedic examiner should express an 
opinion as to whether pain significantly 
limits functional ability during flare-
ups or when the feet are used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  In 
addition, the orthopedic examiner should 
comment on the effects of pain on the 
veteran's ability to pursue gainful 
employment.  The examiners should also 
give an opinion as to whether it is at 
least as likely as not that the veteran's 
low back disability is due to or 
aggravated by his service-connected 
bilateral foot disability.   A rationale 
should be given for the medical opinions 
provided.  

5.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, including if the orthopedic 
examination report does not include the 
results of tests for pain of the affected 
joint, or an explanation by the examiner 
for the lack thereof, appropriate 
corrective action is to be implemented.  

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should review the 
evaluations assigned to the veteran's 
bilateral foot disability, and determine 
whether increases should be granted.  A 
determination should be also be made as 
to whether the veteran's lumbar spine 
disability is secondary to his service-
connected bilateral foot disability and 
whether the veteran's service-connected 
disabilities alone prevent him from 
pursuing gainful employment.  All 
evidence added to the claims folder since 
the September 1996 supplemental statement 
of the case (SSOC) should be considered.  
If the claim for a TDIU remains denied, 
then the veteran and his representative 
should be provided with a SSOC, to 
include a detailed analysis of the 
reasons for the RO's determination, and 
afforded the appropriate period of time 
in which to respond.  The RO should issue 
a SSOC to the veteran on the issue of 
entitlement to increased ratings for his 
service-connected disabilities.  If the 
veteran's claim for service connection 
for low back disability secondary to the 
veteran's service-connected bilateral 
foot disability is denied, the veteran 
should be appropriately notified, 
provided reasons for the denial and given 
his appellate rights.  The RO must make 
clear to the veteran that a notice of 
disagreement and substantive appeal must 
be filed in order for the secondary 
service connection issue to be considered 
by the Board and a substantive appeal 
must be filed on the issue of entitlement 
to increased ratings for these issues to 
be considered by the Board.

Thereafter, in accordance with current appellate procedures, 
the claims file, to include all evidence received in 
connection with the requests herein, is to be returned to the 
Board for further appellate review.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


